Filed in The District Court
                                                                                of Travis County, Texas
  DARLENEBYRNE
            Judge
         (512)8:4-9313
                                                                                       APR 19 2016          <0    APRIL MORTON
                                                                                                                    Judicial Aide
                                                                                                           M.        (512)854-5%5
KATY gallagher-parker                                                         Velva L. Price, District(Jlerk
                                                                                                      (He
         Staff Altorney
         (512)854-4915                                                                                              KELLY DAVIS
                                               126TH DISTRICT COURT                                                  Court Clerk
                                                                                                                     (512)854-5853
        RENE SALINAS                               TRAVIS COUNTY COURTHOUSE
  Official Cuirt Reporter                                   P. O. BOX 1748
        (512)854-9870                                                                                           MEANETTE SALGADO
                                                        AUSTIN, TEXAS 78767
                                                                                                                Official Court Reporter
                                                          FAX: (512)854-9780                                        (512) 854-7848


                                                        April 19,2016

  To:
  The Supn.-ne Court of Texas                                          Robert Galvin
  PO Box i2 248
                                                                       812 San Antonio Street, Suite 304
  Austin, Tc\as7871 1
                                                                       Austin, Texas 78701
  (Via Regi.htr U.S. Mail)
                                                                       (Via Electronic Mail to: robUiigalvinlaw.com)
 Cc:         (         F (via Electronic Mail to                                         )
             Scott Taliaferro (via Electronc Mail to: ScotLliiiafcrt
 Re: C'..V. /:, Petitioner, v. Texas Department ofFamily and Protective Services,
                lexas Supreme Court Cause No. 15-0546
             Texas Court ofAppeals. Third District Cause No. 03-14-00597-CV
             345'' Judicial District Court of Travis County (Cause No. D-l-FM-13-002917)
 To the Supreme Court of Texas and Mr. Robert Galvin:
 In respor-.i    .: to the Supreme Court's Order dated April 1, 2016 (attached), please find acopy of:
            (            The trial court's "Order Granting Motion for Withdrawal of Trial Counsel and for Appointment
                             ot Appellate Counsel", which named Mr. Robert Galvin as Counsel for Ms                         F
                             in this case, effective September 15, 2014 for the purposes of handling any appe
                             matters on behalf of Ms. C        F in connection with the lawsuit referenced above;
                        The trial court's "Order Amending Appointment of Attorney".
 The 126'
 instructs M
                 District Court has copied Mr. Robert Galvin with this letter and attached Order. The Court now
 Texas Fain    vCodTs
              ly Code  loto',Vm, fhe should
                      §107.016(2      ^ fis.aPP°!?tmfnt
                                            immediately   on ^half
                                                        tender to    ofCourt
                                                                  this  Ms. Ca                   eFrS eme
                                                                                                       was Court
                                                                                                           fulfilledof Texas
                                                                                                                       under
a written •(;
                  itement explaining his pos.tion regarding the status ofhis appointm
Please conflict our office ifyou have any questions.
                                               Respectfully,




                                               Darlene Byrne
                                               Judge, 126th District          Travis County, Texas
                                                                              Filed in The District Court
                                                                               of Travis County, Texas

                                                                                       APR 192016         ^
                            CAUSE NO. D-l-FM-13-002917                      Ulva LPrfe!m^ict^'
                                                                             Velva L. Price, District (

IN THE INTEREST OF                            §             IN THE DISTRICT COURTS
                                              §

                                              §            OF TRAVIS COUNTY, TEXAS
                                              §
                                              §
                                              §
A CHILD                                       §
                                                              345™ JUDICIAL DISTRICT
                                              §


              ORDER AMENDING APPOINTMENT OF ATTORNEY


       The Court, sua sponte, reviewed the "Order Granting Motion for Withdrawal of
Trial Counsel and for Appointment of Appellate Counsel", which named Mr. Robert
Galvin as Counsel for Ms. C           F      in this case, effective September 15, 2014 for
the purposes of handling the appellate matters on behalf of Ms. C                      F        in
connection with this lawsuit. The Court also took judicial notice of the file and reviewed
the Supreme Court Order dated April 1, 2016. The Court now finds that there is no court
order in the file dismissing Mr. Robert Galvin as counsel for Ms. C                F       in this
case. The Court finds, however, that in a letter dated July 24, 2015 the Court mistakenly
informed Ms. F        that "Court records indicate all attorneys previously appointed to
represent you through your appeal have been properly dismissed after the exhaustion and
conclusion of all related matters." The Court finds that, while Mr. Galvin's appointment
on behalf of Ms. F      may have actually expired under Texas Family Code §107.016(2),
the termination of that attorney-client relationship does not appear to have been reflected
in the Clerk's record prior to July 24, 2015 or any time since that date.
       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the Court

now amends the "Order Granting Motion for Withdrawal of Trial Counsel and for
Appointment of Appellate Counsel", which named Mr. Robert Galvin as Counsel for Ms.
C         F      in this case, effective September 15, 2014 for the purposes of handling
any appellate matters on behalf of Ms. C          F     , to clarify as follows:
(1) IT IS ORDERED THAT the appointment of Mr. Robert Galvin as appellate
   counsel for C           F   shall continue in effect in accordance with Texas
   Family Code §107.016(2) until the earlier of:
      a. the date all appeals in relation to any final order terminating parental
          rights are exhausted or waived; or
      b. the date the attorney is relieved or the attorney's duties or replaced by
          another attorney after a finding of good cause is rendered by the court
          on the record.

                      a
 SIGNED on this '  (1/day of April, 2016

                                    DARLENE BYRNE
                                    PRESIDING JUDGE
                                                        BK14259PG119

                                                                                       Filed In The District Court
                                                                                        Of Travi8 County, Texas
                                                                                            SEP 15 2014
                                       NO. D-l-FM-13-002917                           At           _M'Wf u
                                                                               Amelia Rodrifluez-Mendoza Cterir
  FN THE INTEREST OF                                §                  mTHE msTRICT    COURJS Qf*
                                                    §
                                                    §                       TRAVIS COUNTY, TEXAS
  AMINOR CHILD                                      §                       3^ Jl)mciAL msTmcj
                                        ORDER GRANTING
                 MOTION FOR WITHDRAWAL OF TRIAL COUNSEL AND
                     FOR APPPOINTMFNT nF APPELLATE COUNSEL

        On the    l^> day ofSeptember, 2014, the above styled and numbered cause came on to be
heard. After examining the evidence and hearing the argument of counsel, the Court finds that Movant's
Motbn for Withdrawal ofTrial Counsel and for Appointment of Appellate Counsel should be
GRANTED.


        IT IS THEREFORE ORDRED AND DECREED that Tracy L. Harting. Attorney for the
Respondent Mother,            F    , be and hereby is discharged.

        IT IS FURTHER ORDERED that j^pbgrf Grdltfln                                   Attorney &Counselor
at Law. State Bar*M 0/P^ ^ ?1X 5frn (\nfor\'lQ) 5^1^ fall
Aus±iii^ri2xas 11701 •J5I1L->IM- 2(c7%              bc and is
hereby substituted as counsel for the Respondent Mother.


       SIGNED this |C* day of SSrT ,2014



                                                           jydaA
                                                          District Judge Presi< ing
                IN THE SUPREME COURT OF TEXAS


                                            No. 15-0546




                                       C.S.F., PETITIONER

                                                 V.



    Texas Department of Family and Protective Services, Respondent


                                On Petition for Review from the
                      Court of Appeals for the Third District of Texas




                                              ORDER




        This Court abated this case to considerwhether petitionerC.S.F., a pro se indigent parentin

a government-initiated parental rights termination suit, has a statutory right to appointed counsel to

pursue a petition for review. These proceedings began with a report made after the child, then

thirteen, was hospitalized with mental health issues. The Department of Family and Protective

Services eventually placed the child in a residential treatment facility and sought termination of

parental rights. The trial court terminated both parents' rights, but only C.S.F. appealed. The CA

affirmed. Acting pro se, outside the time for filing a petition for review, C.S.F. filed several

documents in this court, including a motion for extension of time and a hand-written indigency

affidavit.
        We concluded in In reP.M.,           S.W.3d         (Tex. 2016), that in government-initiated

parental rights termination proceedings, the statutory right of indigent parents to counsel endures

until all appeals are exhausted, includingappellateproceedings in this Court. We concludehere that

C.S.F. should have counsel to pursue whatever remedies she may have available in this Court. We

ha* c previously held, in another context, that the statutory right to counsel in parental-rights

tci i ination cases included, as a matter of due process, the right to effective counsel. Inre M.S., 115

S.W.3d 534, 544 (Tex. 2003). And we have extended this holding to effective assistance of counsel

in pursuing an appeal; procedural requirements, in some cases, may have to yield to constitutional

guarantees of due process. See In reJ.O.A., 283 S.W.3d336, 339, 347 (Tex. 2009) (though parents

fai ed to file a timely statement of appellatepoints, due process required that parents nonethelessbe

allowed to complain on appeal of the ineffective assistance of counsel); cf. In re. E.R., 385 S.W.3d

55:. 567 (Tex. 2012) (citing//i reJ.O.A., 283 S.W.3d at 339, 347); In re B.G., 317 S.W.3d 250, 258

(Tex. 2010). Not every failure to preserve error or take timely action, however, will rise to level of

ineffective assistance of counsel. In re J.O.A., 283 S.W.3d at 343; In re M.S., 115 S.W.3d at 549.

Wc do not suggest what our ultimate ruling may be on any argument, procedural, substantive or

jur sdictional. We conclude only that C.S.F. should be able to pursue any such argument with the

assistance of new counsel. We therefore refer the case to the trial court for appointment of counsel

to represent C.S.F in this Court. We direct the trial court to report the appointment to the Court

within thirty days. The case remains abated until further order.



Opirion delivered: April 1, 2016